DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-8 previously set forth in the Non-Final Office Action mailed 02/15/2022.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 1, “wearable ultrasound probe of claim 10” should read --wearable ultrasound probe of claim 19-- if that is the intended meaning because claim 10 does not recite a finger-retention element. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al (US 20150257733), hereinafter Corbett, in view of Flesch et al. (US 20050085730), hereinafter Flesch, and Nygaard et al (US 20090171218), hereinafter Nygaard.
Regarding claim 1, Corbett teaches a wearable ultrasound probe (“a finger-mounted probe” [0014], 12, [0017]- [0018]; Figs. 1-8), comprising: 
a housing (“the housing” [0023], seen in Figs. 6-7) having a top side (top side of probe 12, Fig. 6) and a bottom side (bottom side of probe 12, Fig. 6), a proximal end (26, Figs. 6-7) and a distal end (near 22, Fig. 7), and a longitudinal axis extending there between (a longitudinal axis of “receptacle 28,” [0023] corresponding to the “finger orientation” [0022], Figs. 6-7); 
wherein the proximal end comprises a finger-receiving aperture (“receptacle 28 for a user's finger,” [0023], Figs. 6-7); 
a first ultrasound array (21, [0023], Fig. 7) disposed at the distal end (“Any such finger mounted probe may preferably have an array 21 which is electrically interconnected with a cable 26 on an aspect of the probe opposing the array.” [0023]; Fig. 7); 
wherein the first ultrasound array is a phased array (“a phased array, however, has the advantage that the probe head profile can potentially be minimized, which is very important in accessing body portions.” [0021]). 
While Corbett teaches that the array is a phased array or a linear array (“A straight linear array or a phased array, however, has the advantage that the probe head profile can potentially be minimized, which is very important in accessing body portions.” [0021]) and second ultrasound array elements (24, [0022]; Fig. 7) disposed adjacent the distal end and proximal to the first ultrasound array elements (22, [0022]; Fig. 7), Corbett does not teach (1) a second ultrasound array disposed adjacent the distal end and proximal to the first ultrasound array, the second ultrasound array being a linear array, wherein the second ultrasound array is angled  105-155 degrees from the first ultrasound array (2) such only one of the first ultrasound array or the second ultrasound array is positionable against a patient and usable at one time.
However, regarding feature (1), in the ultrasound diagnostic field of endeavor, Flesch discloses a Bi-plane ultrasonic probe, which is analogous art. Flesch teaches a second ultrasound array (10c; “the linear phased array transducer” [0053], “array transducer 10c,” [0112]; “array 10c,” [0113]; Figs. 17-18) disposed adjacent the distal end (19, Figs. 17-18) and proximal to the first ultrasound array (10a, “bi-plane transducer 10a has at least one sub -array” [0113]; Figs. 17-18), wherein the second ultrasound array is angled  105-155 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by  135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18), the second ultrasound array being a linear array (“the linear phased array transducer is mounted with the acoustic propagation axis thereof oriented perpendicularly to the longitudinal axis of the probe,” [0053]. Examiner notes that the transducers can be configured to various configurations as illustrated in FIG.11-16, in particular FIG.11 shows a convex curve shaped bi-plane transducer).
Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Corbett to have a second ultrasound array disposed adjacent the distal end and proximal to the first ultrasound array, wherein the second ultrasound array is angled  105-155 degrees from the first ultrasound array, with the second ultrasound array being a linear array as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding feature (2), Corbett modified by Flesch further does not teach that only one of the first ultrasound array or the second ultrasound array is positionable against a patient and usable at one time.
However, in the medical ultrasound field of endeavor, Nygaard discloses an ultrasound probe  configured to accommodate at its distal end two detached arrays of ultrasound transducer elements ([0038]-[0040]), which is analogous art. Nygaard teaches that only one of the first ultrasound array (104a) or the second ultrasound array (104b) is positionable against a patient and usable at one time (“A longitudinal axis 102 of the probe or elongated member is shown as a dashed line. A transverse axis 103 perpendicular to the longitudinal axis 102 is also shown as a dashed line.” [0039]; “the probe 100 is configured to accommodate at its distal end a first transducer in the form of two detached arrays 104a;104b of ultrasound transducer elements.” [0040], Fig. 1. Because arrays axes 102 and 103 are orthogonal, when one array is positioned against a patient another array is looking sideways and not usable in the embodiment of Fig. 1).
Therefore, based on Nygaard’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett and Flesch to have only one of the first ultrasound array or the second ultrasound array that is positionable against a patient and usable at one time, as taught by Nygaard, in order to provide a desired field of view in the imaging plane. (Nygaard: [0041]). 


Regarding claim 2, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett does not teach that the second ultrasound array is angled  115-135 degrees from the first ultrasound array. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the second ultrasound array (10c; [0113]; Figs. 17-18) is angled  115-135 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by  135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18).
Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the second ultrasound array that is angled  115-135 degrees from the first ultrasound array, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).

Regarding claim 3, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett does not teach that the second ultrasound array is angled  115-125 degrees from the first ultrasound array. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the second ultrasound array (10c; [0113]; Figs. 17-18) is angled  115-135 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by  135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range of  115-125 degrees overlaps with the range of less than 180 degrees disclosed by Flesch.

Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the second ultrasound array that is angled  115-125 degrees from the first ultrasound array, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding claim 4, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett does not teach that the first ultrasound array is angled  60-105 degrees from the longitudinal axis, and the second ultrasound array is angled  10-50 degrees from the longitudinal axis. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the first ultrasound array is angled  60-105 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees with respect to the longitudinal axis of the probe.” [0042]), and the second ultrasound array is angled  10-50 degrees from the longitudinal axis (“the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]. Therefore, if the first array transducer is at 60 degrees from the longitudinal axis, the second bi-plane array transducer can be mounted at an angle of between 0 and 120 degrees). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range of 60-105 degrees overlaps with the range of between between 30 and 60 degrees disclosed by Flesch and the claimed range of  10-50 degrees overlaps with the range of between 0 and 120 disclosed by Flesch.

Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first ultrasound array that is angled  60-105 degrees from the longitudinal axis, and the second ultrasound array that is angled  10-50 degrees from the longitudinal axis, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding claim 10, Corbett teaches a wearable ultrasound probe (“a finger-mounted probe” [0014], 12, [0017]- [0018]; Figs. 1-8), comprising: 
a housing (“the housing” [0023], seen in Figs. 6-7) having a dorsal side (dorsal side of probe 12, Fig. 6) and a palmar side (palmar side of probe 12, Fig. 6), a proximal end (26, Figs. 6-7) and a distal end (near 22, Fig. 7), and a longitudinal axis extending therebetween (a longitudinal axis of “receptacle 28,” [0023] corresponding to the “finger orientation” [0022], Figs. 6-7); 
wherein the proximal end comprises a finger-receiving aperture (“receptacle 28 for a user's finger,” [0023], Figs. 6-7); 
a first ultrasound array (21, [0023], Fig. 7) disposed at the distal end (“Any such finger mounted probe may preferably have an array 21 which is electrically interconnected with a cable 26 on an aspect of the probe opposing the array.” [0023]; Fig. 7); 
wherein the first ultrasound array is a phased array (“a phased array, however, has the advantage that the probe head profile can potentially be minimized, which is very important in accessing body portions.” [0021]) configured for imaging in a non-near field over a wide field of view (“A phased array transducer permits imaging over a wide field of view at some distance from the array” [0019]).
While Corbett teaches that the array is a phased array or a linear array (“A straight linear array or a phased array, however, has the advantage that the probe head profile can potentially be minimized, which is very important in accessing body portions.” [0021]) and second ultrasound array elements (24, [0022]; Fig. 7) disposed adjacent the distal end and proximal to the first ultrasound array elements (22, [0022]; Fig. 7) configured for imaging in a near field over a narrow field of view (“A linear array permits imaging over a narrower field” [0019]), Corbett does not teach (1) a second ultrasound array disposed adjacent the distal end and proximal to the first ultrasound array, the second ultrasound array being a linear array, wherein the second ultrasound array is between 105-155 degrees from the first ultrasound array (2) such only one of the first ultrasound array or the second ultrasound array is positionable against a patient and usable at one time.
However, regarding feature (1), in the ultrasound diagnostic field of endeavor, Flesch discloses a Bi-plane ultrasonic probe, which is analogous art. Flesch teaches a second ultrasound array (10c; “the linear phased array transducer” [0053], “array transducer 10c,” [0112]; “array 10c,” [0113]; Figs. 17-18) disposed adjacent the distal end (19, Figs. 17-18) and proximal to the first ultrasound array (10a, “bi-plane transducer 10a has at least one sub -array” [0113]; Figs. 17-18), wherein the second ultrasound array is angled  105-155 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by  135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18), the second ultrasound array being a linear array (“the linear phased array transducer is mounted with the acoustic propagation axis thereof oriented perpendicularly to the longitudinal axis of the probe,” [0053]. Examiner notes that the transducers can be configured to various configurations as illustrated in FIG.11-16, in particular FIG.11 shows a convex curve shaped bi-plane transducer).
Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Corbett to have a second ultrasound array disposed adjacent the distal end and proximal to the first ultrasound array, wherein the second ultrasound array is angled  105-155 degrees from the first ultrasound array, with the second ultrasound array being a linear array as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding feature (2), Corbett modified by Flesch further does not teach that only one of the first ultrasound array or the second ultrasound array is positionable against a patient and usable at one time.
However, in the medical ultrasound field of endeavor, Nygaard discloses an ultrasound probe  configured to accommodate at its distal end two detached arrays of ultrasound transducer elements ([0038]-[0040]), which is analogous art. Nygaard teaches that only one of the first ultrasound array (104a) or the second ultrasound array (104b) is positionable against a patient and usable at one time (“A longitudinal axis 102 of the probe or elongated member is shown as a dashed line. A transverse axis 103 perpendicular to the longitudinal axis 102 is also shown as a dashed line.” [0039]; “the probe 100 is configured to accommodate at its distal end a first transducer in the form of two detached arrays 104a;104b of ultrasound transducer elements.” [0040], Fig. 1. Because arrays axes 102 and 103 are orthogonal, when one array is positioned against a patient another array is looking sideways and not usable in the embodiment of Fig. 1).
Therefore, based on Nygaard’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett and Flesch to have only one of the first ultrasound array or the second ultrasound array that is positionable against a patient and usable at one time, as taught by Nygaard, in order to provide a desired field of view in the imaging plane. (Nygaard: [0041]). 
Regarding claim 11, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett does not teach that the second ultrasound array is angled 115-135 degrees from the first ultrasound array. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the second ultrasound array (10c; [0113]; Figs. 17-18) is angled 115-135 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by about 135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18).
Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the second ultrasound array that is angled 115-135 degrees from the first ultrasound array, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding claim 12, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett does not teach that the second ultrasound array is angled 115-125 degrees from the first ultrasound array. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the second ultrasound array (10c; [0113]; Figs. 17-18) is angled 115-135 degrees from the first ultrasound array (“the linear phased array transducer forms an angle of less than 180 degrees with the surface of the bi-plane transducer,” [0051]. The 10c is angled by 135 degrees from 10a, which is the larger of the two angles formed by lines 191 and 192 intersecting at “point I”, [0113], as seen in Fig. 18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range of 115-125 degrees overlaps with the range of less than 180 degrees disclosed by Flesch.

Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the second ultrasound array that is angled 115-125 degrees from the first ultrasound array, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).
Regarding claim 13, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett does not teach that the first ultrasound array is angled 60-105 degrees from the longitudinal axis, and the second ultrasound array is angled 10-50 degrees from the longitudinal axis. 
However, in the ultrasound diagnostic field of endeavor, Flesch teaches that the first ultrasound array is angled 60-105 degrees from the longitudinal axis (“the bi-plane transducer is mounted on the probe at an angle between 30 and 60 degrees with respect to the longitudinal axis of the probe.” [0042]), and the second ultrasound array is angled 10-50 degrees from the longitudinal axis (“the second bi-plane transducer is rotated with respect to the second bi-plane array transducer through an angle of between 30 and 60 degrees.” [0043]. Therefore, if the first array transducer is at 60 degrees from the longitudinal axis, the second bi-plane array transducer can be mounted at an angle of between 0 and 120 degrees). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range of 60-105 degrees overlaps with the range of between between 30 and 60 degrees disclosed by Flesch and the claimed range of 10-50 degrees overlaps with the range of between 0 and 120 disclosed by Flesch.

Therefore, based on Flesch’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first ultrasound array that is angled 60-105 degrees from the longitudinal axis, and the second ultrasound array that is angled 10-50 degrees from the longitudinal axis, as taught by Flesch, in order to facilitate invasive imaging (Flesch: [0035]).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, Flesch, and Nygaard as applied to claims 1 and 10, and further in view of Huang (US 20100246332), hereinafter Huang.
Regarding claim 5, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett modified by Flesch and Nygaard does not teach that the first and second arrays are oriented parallel to each other.
However, in the ultrasound diagnostic field of endeavor, Huang discloses a stacked transducing device, which is analogous art. Huang teaches that the first (1311) and second (1312) arrays (“first CMUT 1311 and second CMUT 1312 may each be an array” [0061]; Figs. 13A and 13B) are oriented parallel to each other (seen in Fig. 13B; “transducer array in a forward-looking probe or catheter 1322… As illustrated in FIG. 13B, component 1310 includes a first CMUT 1311 having a second CMUT 1312 located thereon according to implementations disclosed herein. First CMUT 1311 may optionally be formed on a substrate 1315, and first CMUT 1311 and second CMUT 1312 may each be an array of radially arranged CMUTs (e.g. a ring array) positioned about a central annulus 1340. First CMUT 1311 may be configured to carry out ultrasonic imaging at a first frequency for achieving imaging at a first imaging field 1330, while second CMUT 1312 may be configured to carry out ultrasonic imaging at a second frequency for achieving imaging at a second imaging field 1350.” [0061]; Figs. 13A and 13B).
Therefore, based on Huang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first and second arrays are oriented parallel to each other, as taught by Huang, in order to facilitate imaging at two different frequencies and imaging fields (Huang: [0061]). 
Regarding claim 6, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett modified by Flesch and Nygaard does not teach that the first and second arrays are oriented transverse to the longitudinal axis.
However, in the ultrasound diagnostic field of endeavor, Huang discloses a stacked transducing device, which is analogous art. Huang teaches that the first (1311) and second (1312) arrays (“first CMUT 1311 and second CMUT 1312 may each be an array” [0061]; Figs. 13A and 13B) are oriented transverse (“positioned about a central annulus 1340”) to the longitudinal axis (the longitudinal axis of the “central annulus 1340” seen in Fig. 13B: “transducer array in a forward-looking probe or catheter 1322… first CMUT 1311 and second CMUT 1312 may each be an array of radially arranged CMUTs (e.g. a ring array) positioned about a central annulus 1340.” [0061]; Figs. 13A and 13B).
Therefore, based on Huang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first and second arrays that are oriented transverse to the longitudinal axis, as taught by Huang, in order to facilitate imaging at two different frequencies and imaging fields (Huang: [0061]). 

Regarding claim 14, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett modified by Flesch and Nygaard does not teach that the first and second arrays are oriented parallel to each other.
However, in the ultrasound diagnostic field of endeavor, Huang discloses a stacked transducing device, which is analogous art. Huang teaches that the first (1311) and second (1312) arrays (“first CMUT 1311 and second CMUT 1312 may each be an array” [0061]; Figs. 13A and 13B) are oriented parallel to each other (seen in Fig. 13B; “transducer array in a forward-looking probe or catheter 1322… As illustrated in FIG. 13B, component 1310 includes a first CMUT 1311 having a second CMUT 1312 located thereon according to implementations disclosed herein. First CMUT 1311 may optionally be formed on a substrate 1315, and first CMUT 1311 and second CMUT 1312 may each be an array of radially arranged CMUTs (e.g. a ring array) positioned about a central annulus 1340. First CMUT 1311 may be configured to carry out ultrasonic imaging at a first frequency for achieving imaging at a first imaging field 1330, while second CMUT 1312 may be configured to carry out ultrasonic imaging at a second frequency for achieving imaging at a second imaging field 1350.” [0061]; Figs. 13A and 13B).
Therefore, based on Huang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first and second arrays are oriented parallel to each other, as taught by Huang, in order to facilitate imaging at two different frequencies and imaging fields (Huang: [0061]). 
Regarding claim 15, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett modified by Flesch and Nygaard does not teach that the first and second arrays are oriented transverse to the longitudinal axis.
However, in the ultrasound diagnostic field of endeavor, Huang discloses a stacked transducing device, which is analogous art. Huang teaches that the first (1311) and second (1312) arrays (“first CMUT 1311 and second CMUT 1312 may each be an array” [0061]; Figs. 13A and 13B) are oriented transverse (“positioned about a central annulus 1340”) to the longitudinal axis (the longitudinal axis of the “central annulus 1340” seen in Fig. 13B: “transducer array in a forward-looking probe or catheter 1322… first CMUT 1311 and second CMUT 1312 may each be an array of radially arranged CMUTs (e.g. a ring array) positioned about a central annulus 1340.” [0061]; Figs. 13A and 13B).
Therefore, based on Huang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the first and second arrays that are oriented transverse to the longitudinal axis, as taught by Huang, in order to facilitate imaging at two different frequencies and imaging fields (Huang: [0061]). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, Flesch, and Nygaard as applied to claims 1 and 10, and further in view of Sliwa (US 20090163807), hereinafter Sliwa.
Regarding claim 7, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett modified by Flesch and Nygaard further does not teach that the finger-receiving aperture comprises a finger-retention element.
However, in the medical ultrasound field of endeavor, Sliwa discloses a finger-mounted or robot-mounted transducer device, which is analogous art. Sliwa teaches that the finger-receiving aperture (that of 12, Fig. 1; “opening 13”, Fig. 2, [0018]) comprises a finger-retention element (17, Fig. 3. “Mounting body 12 may, for example, comprise a cylindrical tube with a longitudinal axis as illustrated. Mounting body 12 may be configured to be slid onto a finger like an extended "ring."… mounting body 12 may form a partial cylinder to receive the underside of a user's finger and then include a band 17 that may bridge the partial cylinder and be configured to retain mounting body 12 on a finger.” [0018]).
Therefore, based on Sliwa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the finger-receiving aperture comprises a finger-retention element, as taught by Sliwa, in order to facilitate medical ultrasound applications (Sliwa: Claim 20). 
Regarding claim 16, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett modified by Flesch and Nygaard further does not teach that the finger-receiving aperture comprises a finger-retention element.
However, in the medical ultrasound field of endeavor, Sliwa discloses a finger-mounted or robot-mounted transducer device, which is analogous art. Sliwa teaches that the finger-receiving aperture (that of 12, Fig. 1; “opening 13”, Fig. 2, [0018]) comprises a finger-retention element (17, Fig. 3. “Mounting body 12 may, for example, comprise a cylindrical tube with a longitudinal axis as illustrated. Mounting body 12 may be configured to be slid onto a finger like an extended "ring."… mounting body 12 may form a partial cylinder to receive the underside of a user's finger and then include a band 17 that may bridge the partial cylinder and be configured to retain mounting body 12 on a finger.” [0018]).
Therefore, based on Sliwa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the finger-receiving aperture comprises a finger-retention element, as taught by Sliwa, in order to facilitate medical ultrasound applications (Sliwa: Claim 20). 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, Flesch, and Nygaard as applied to claims 1and 10, and further in view of Takano et al. (US 4898177), hereinafter Takano.
Regarding claim 8, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 1.
Corbett modified by Flesch and Nygaard further does not teach that the housing further comprises a left side and a right side, wherein the left and right sides each comprises a gripping element.
However, in the ultrasound diagnostic field of endeavor, Takano discloses an ultrasonic probe with finger grip adapter, which is analogous art. Takano teaches that the housing further comprises a left side (the “index finger” side seen in Fig. 8; Col. 8, l. 43-61) and a right side (the “middle finger” side seen in Fig. 8; Col. 8, l. 43-61), and that the left and right sides each comprises a gripping element (52, Fig. 8. “As shown in FIG. 8, index and middle fingers are hooked on finger grip portion 52 protruding from adapter 50, and the probe is held between the index and middle fingers. When the adapter is attached to the probe, since a relatively large number of portions of the probe are supported by the fingers, the probe can be stably held.” Col. 1, l. 46-65; “the pair of finger grip portions 52…As a result,… the probe is stably maintained” Col. 8, l. 43-61).
Therefore, based on Takano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the housing that further comprises a left side and a right side, wherein the left and right sides each comprises a gripping element, as taught by Takano, in order to facilitate obtaining accurate diagnostic images without the probe being accidently moved (Takano: Col. 8, l. 43-61). 
Regarding claim 9, Corbett modified by Flesch, Nygaard, and Takano teaches the wearable ultrasound probe of claim 8.
Corbett modified by Flesch and Nygaard further does not teach that the gripping elements are positioned adjacent to the distal end.
However, in the ultrasound diagnostic field of endeavor, Takano discloses an ultrasonic probe with finger grip adapter, which is analogous art. Takano teaches that the gripping elements (52) are positioned adjacent to the distal end (23)( Fig. 3. “arm portions 54 are urged against the outer surface of extended portion 22. For this reason, when body 51 is moved in the axial direction of extended portion 22, resistance to the sliding movement is generated between the inner surface of arm portions 54 and the outer surface of extended portion 22. Therefore, even if the click engaging mechanism according to the present invention is not arranged on the adapter, the adapter can be stopped at an arbitrary position of extended portion 22, and the adapter is not accidentally moved in the axial direction of extended portion 22.” Col. 9, l. 60- Col. 10, l. 2. “Thus, the adapter can be attached to an arbitrary position of the extended portion by changing the setting positions of the recesses.” Col. 10, l. 19-24.  Being positioned adjacent to the distal end is possible because “the adapter can be attached to an arbitrary position of the extended portion” 22, Fig. 3).
Therefore, based on Takano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the gripping elements that are positioned adjacent to the distal end, as taught by Takano, in order to facilitate obtaining accurate diagnostic images without the probe being accidently moved (Takano: Col. 9, l. 60- Col. 10, l. 2). 
Regarding claim 17, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett modified by Flesch and Nygaard further does not teach that the housing further comprises a left side and a right side, wherein the left and right sides each comprises a gripping element.
However, in the ultrasound diagnostic field of endeavor, Takano discloses an ultrasonic probe with finger grip adapter, which is analogous art. Takano teaches that the housing further comprises a left side (the “index finger” side seen in Fig. 8; Col. 8, l. 43-61) and a right side (the “middle finger” side seen in Fig. 8; Col. 8, l. 43-61), and that the left and right sides each comprises a gripping element (52, Fig. 8. “As shown in FIG. 8, index and middle fingers are hooked on finger grip portion 52 protruding from adapter 50, and the probe is held between the index and middle fingers. When the adapter is attached to the probe, since a relatively large number of portions of the probe are supported by the fingers, the probe can be stably held.” Col. 1, l. 46-65; “the pair of finger grip portions 52…As a result,… the probe is stably maintained” Col. 8, l. 43-61).
Therefore, based on Takano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the housing that further comprises a left side and a right side, wherein the left and right sides each comprises a gripping element, as taught by Takano, in order to facilitate obtaining accurate diagnostic images without the probe being accidently moved (Takano: Col. 8, l. 43-61). 
Regarding claim 18, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 17.
Corbett modified by Flesch and Nygaard further does not teach that the gripping elements are positioned adjacent to the distal end.
However, in the ultrasound diagnostic field of endeavor, Takano discloses an ultrasonic probe with finger grip adapter, which is analogous art. Takano teaches that the gripping elements (52) are positioned adjacent to the distal end (23)( Fig. 3. “arm portions 54 are urged against the outer surface of extended portion 22. For this reason, when body 51 is moved in the axial direction of extended portion 22, resistance to the sliding movement is generated between the inner surface of arm portions 54 and the outer surface of extended portion 22. Therefore, even if the click engaging mechanism according to the present invention is not arranged on the adapter, the adapter can be stopped at an arbitrary position of extended portion 22, and the adapter is not accidentally moved in the axial direction of extended portion 22.” Col. 9, l. 60- Col. 10, l. 2. “Thus, the adapter can be attached to an arbitrary position of the extended portion by changing the setting positions of the recesses.” Col. 10, l. 19-24.  Being positioned adjacent to the distal end is possible because “the adapter can be attached to an arbitrary position of the extended portion” 22, Fig. 3).
Therefore, based on Takano’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the gripping elements that are positioned adjacent to the distal end, as taught by Takano, in order to facilitate obtaining accurate diagnostic images without the probe being accidently moved (Takano: Col. 9, l. 60- Col. 10, l. 2). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, Flesch, and Nygaard as applied to claim 10, and further in view of Sliwa (US 20090163807), hereinafter Sliwa, and Crutcher (US 5868509), hereinafter Crutcher.
Regarding claim 19, Corbett modified by Flesch and Nygaard teaches the wearable ultrasound probe of claim 10.
Corbett modified by Flesch and Nygaard further does not teach that (1) the finger-receiving aperture is defined by a finger-retention element (2) that includes at least one of an elastomeric or deformable material configured to provide a gripping force on a user's finger.
However, regarding feature (1), in the medical ultrasound field of endeavor, Sliwa discloses a finger-mounted or robot-mounted transducer device, which is analogous art. Sliwa teaches that the finger-receiving aperture (that of 12, Fig. 1; “opening 13”, Fig. 2, [0018]) is defined by finger-retention element (17, Fig. 3. “The finger-mounted transducer device 10 may include a mounting body 12" [0017]. “Mounting body 12 may be configured for attaching or connecting device 10 to one or a plurality of fingers.   Mounting body 12 may, for example, comprise a cylindrical tube with a longitudinal axis as illustrated. Mounting body 12 may be configured to be slid onto a finger like an extended "ring."… mounting body 12 may form a partial cylinder to receive the underside of a user's finger and then include a band 17 that may bridge the partial cylinder and be configured to retain mounting body 12 on a finger.” [0018]; Figs. 1, 3).
Therefore, based on Sliwa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, and Nygaard to have the finger-receiving aperture that is defined by a finger-retention element, as taught by Sliwa, in order to facilitate medical ultrasound applications (Sliwa: Claim 20). 
Regarding feature (2), Corbett modified by Flesch, Nygaard, and Sliwa further does not teach that the finger-retention element includes at least one of an elastomeric or deformable material configured to provide a gripping force on a user's finger.
However, in the finger-mounted instrument holder field of endeavor, Crutcher discloses finger engaging member to grip the middle phalanx of the index finger (claim 2), which is analogous art. Crutcher teaches that the finger-retention element (11) includes at least one of an elastomeric or deformable material (“the loops … will respectively stretch” Claim 2) configured to provide a gripping force (“Finger gripping action”) on a user's finger (3d, 3e, Fig. 5)(“said instrument sleeve, said finger engaging member and said connecting means are a single elastomeric member having a cross section substantially of an "8" configuration having a pair of loops, whereby the loops of the "8" will respectively stretch … to admit and then grip the middle phalanx of the index finger.” Claim 2. “The lower section 7 provides a finger engaging member 11 in the shape of a partially cylindrical passage with an inner diameter slightly smaller than the middle phalanx of a normal index finger, having a range between 1/2 to 5/8 inches. Finger engaging member 11 is comprised of an arcuate saddle portion 12 and an oppositely disposed gripping portion 13… Finger gripping action is provided by the flexibility of the lower section 7, which also provides for expansion or contraction to accommodate variations in finger size.” Figs. 2-3, “A finger engaging member 19 in the shape of a partially cylindrical passage with an inner diameter slightly smaller than the middle phalanx of a normal index finger, approximately between 1/2 to 5/8 inches is open at the bottom where the finger engaging member is open between two flexible gripping ends 19a and 19b, together comprising a gripping portion 20. Diametrically opposite the gripping section 20 is an arcuate saddle portion 21. The saddle portion 21 has a longitudinal dimension adapted to fit on the dorsal side of the middle phalanx, while the gripping section 20 has a shorter longitudinal dimension adapted to fit on the ventral side of the middle phalanx.” Figs. 7-9).
Therefore, based on Crutcher’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, Nygaard, and Sliwa to have the finger-retention element includes at least one of an elastomeric or deformable material configured to provide a gripping force on a user's finger, as taught by Crutcher, in order to facilitate instrument manipulation with user’s finger  (Crutcher: Claim 2).
Regarding claim 20, Corbett modified by Flesch, Nygaard, and Sliwa teaches the wearable ultrasound probe of claim 19.
Corbett modified by Flesch, Nygaard, and Sliwa further does not teach that a cross-section of the finger-retention element includes at least one of an inward curve, an arc, a crease, a pleat, or a fold.
However, in the finger-mounted instrument holder field of endeavor, Crutcher discloses finger engaging member to grip the middle phalanx of the index finger (claim 2), which is analogous art. Crutcher teaches that a cross-section of the finger-retention element (seen in Fig. 3 and Fig. 9) includes at least one of an inward curve, an arc (12, 21), a crease, a pleat, or a fold (“arcuate”)(“Finger engaging member 11 is comprised of an arcuate saddle portion 12 and an oppositely disposed gripping portion 13… Finger gripping action is provided by the flexibility of the lower section 7, which also provides for expansion or contraction to accommodate variations in finger size.” Figs. 2-3, “Diametrically opposite the gripping section 20 is an arcuate saddle portion 21. The saddle portion 21 has a longitudinal dimension adapted to fit on the dorsal side of the middle phalanx, while the gripping section 20 has a shorter longitudinal dimension adapted to fit on the ventral side of the middle phalanx.” Figs. 7-9).
Therefore, based on Crutcher’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Corbett, Flesch, Nygaard, and Sliwa to have a cross-section of the finger-retention element includes at least one of an inward curve, an arc, a crease, a pleat, or a fold, as taught by Crutcher, in order to facilitate instrument manipulation with user’s finger  (Crutcher: Claim 2).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered and are persuasive. Therefore, the 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Corbett in view of Flesch and Nygaard. 

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1-20
The Applicant argues that “Flesch is not concerned with using the transducers (10a, lOc) to switch between using a phased array and a linear array. Accordingly, for at least the above-reasons, independent Claim 1 and dependent Claims 2 to 4 are patentable over any combination of Corbett, III and Flesch.” (Pages 8-11). These arguments are moot because the rejections of independent claims 1 and 10 are made over Corbett in view of Flesch and Nygaard. Nygaard teaches that only one of the first ultrasound array (104a) or the second ultrasound array (104b) is positionable against a patient and usable at one time (“A longitudinal axis 102 of the probe or elongated member is shown as a dashed line. A transverse axis 103 perpendicular to the longitudinal axis 102 is also shown as a dashed line.” [0039]; “the probe 100 is configured to accommodate at its distal end a first transducer in the form of two detached arrays 104a;104b of ultrasound transducer elements.” [0040], Fig. 1). The array configuration disclosed by Nygaard makes the probe capable of having one array touching the patient at a time. Because arrays axes 102 and 103 are orthogonal, when one array is positioned against a patient another array is looking sideways and not usable in the embodiment of Fig. 1. The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793    
          

/YI-SHAN YANG/Primary Examiner, Art Unit 3793